THE ATTORNEY GENERAL HAS REQUESTED THAT I RESPOND TO YOUR REQUEST FOR AN OFFICIAL OPINION ASKING, IN EFFECT:
  IS A DISTRICT COURT ORDER REQUIRED BEFORE A MUNICIPALITY CAN RETURN ALLEGEDLY STOLEN PROPERTY TO ITS RIGHTFUL OWNER, EVEN WHEN THERE IS NO CONTROVERSY AS TO OWNERSHIP OF THAT PROPERTY? AND IS THE CLAIMANT REQUIRED TO GIVE NOTICE OF THE MANDATORY HEARING WHEN THERE IS NO DISPUTE AS TO OWNERSHIP?
IT APPEARS THAT IT IS NOT NECESSARY TO RESPOND TO YOUR INQUIRY BY THE ISSUANCE OF A FORMAL OPINION BECAUSE A CLEAR READING OF THE APPLICABLE STATUTES AND COURT CASES DISCLOSES THE FOLLOWING ANSWERS TO YOUR QUESTIONS.
TITLE 22 O.S. 1321 (1990) REQUIRES AN ORDER FROM A MAGISTRATE BEFORE ANY PROPERTY WHICH IS ALLEGED TO BE STOLEN MAY BE RETURNED. THERE ARE NO EXCEPTIONS FOR PROPERTY WHICH IS NOT THE SUBJECT OF AN OWNERSHIP DISPUTE. THE PROPERTY CANNOT BE RETURNED WITHOUT A COURT ORDER AUTHORIZING THE RETURN.
SECTION 22 O.S. 1321 ALSO REQUIRES THE CLAIMANT TO NOTIFY ALL OTHER INTERESTED PARTIES OF THE HEARING. IN A SITUATION SUCH AS THE ONE PRESENTED IN YOUR LETTER IT IS IMPOSSIBLE TO TELL WHETHER THERE ARE ANY INTERESTED PARTIES OTHER THAN THE CLAIMANT AND THE MUNICIPALITY. AS SUCH THE CLAIMANT IS REQUIRED TO PUBLISH NOTICE IN A NEWSPAPER CIRCULATED IN THE COUNTY WHERE THE HEARING IS TO BE CONDUCTED.
IT IS IMPORTANT TO NOTE THAT THESE PROCEDURES, PASSED IN RESPONSE TO THE CASES OF LAVICKY V. BURNETT, 758 F.2D 465 (10TH CIR. 1985), AND COLEMAN V. FAULKNER, 697 F.2D 1347 (10TH CIR. 1982), ARE MEANT TO PROTECT PUBLIC OFFICIALS FROM ALLEGATIONS THAT THEY DEPRIVED CLAIMANTS OF PROPERTY WITHOUT DUE PROCESS OF LAW. IF THE HEARING AND NOTIFICATION REQUIREMENTS ARE FOLLOWED THE PUBLIC OFFICIALS CAN MEET ANY CRITICISM WITH PROOF THAT THEY ACTED APPROPRIATELY WHEN RETURNING PROPERTY TO THOSE CLAIMING OWNERSHIP.
I REALIZE THAT FOLLOWING THESE PROCEDURES COST CLAIMANTS COURT ADMINISTRATION FEES AND PUBLICATION COSTS, HOWEVER, THE STATUTES LEAVE NO ALTERNATIVE TO FOLLOWING THIS PROCEDURE FOR RETURNING STOLEN PROPERTY. I TRUST THAT I HAVE ANSWERED YOUR QUESTIONS AND IF I CAN BE OF FURTHER ASSISTANCE PLEASE FEEL FREE TO CALL ME AT YOUR LEISURE.
(STEVEN SPEARS KERR)